Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jesse James Jeter appeals the district court’s order accepting in part the recommendation of the magistrate judge and granting summary judgment against Jet-er’s claims, which arose under the Americans with Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 2005 & Supp.2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jeter v. Palmetto Health, No. 3:10-cv-02832-CMC, 2012 WL 6521454 (D.S.C. Dec. 14, 2012). To the extent that Jeter’s informal reply brief contains a motion to amend a motion that he had previously filed in the district court, we deny his request. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.